—In an action brought by Dominic Toarmino individually, inter alia, to recover damages for defamation, and Dominic Toarmino as a shareholder of LB Real Estate Development Corp., the defendants George Raab, Mike Daly, Helen Daly, John Breese, James Sheerin, and Joseph Inzone, appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Jones, J.), dated March 15, 1991, as denied the branch of their motion which was for summary judgment dismissing the first through ninth causes of action asserted in the second amended verified complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the appellants’ motion for summary judgment dismissing the first through ninth causes of action asserted in the second amended verified complaint is granted, and the remaining causes of action asserted in the second amended verified complaint and the counterclaims are severed.
In response to the appellants’ motion for summary judgment, the plaintiff failed to "show facts sufficient to require a trial of any issue of fact”, and the appellants have demonstrated a defense sufficient to warrant judgment in their favor *537as a matter of law (see, CPLR 3212 [b]). Therefore, summary judgment should have been granted dismissing the first through ninth causes of action asserted in the second amended verified complaint. Thompson, J. P., Sullivan, Ritter and Joy, JJ., concur.